DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because:
On page 16, paragraph 6, “pip” appears to be a clerical error, which could be changed to --pipe--.
 On page 18, paragraph 1, “rest signal” appears to be a clerical error, which could be changed to   --test signal--.
Appropriate correction is required.

Claim Objections
Claim 1 is objected to because “the occurrence” appears lacking proper antecedent basis, and could be changed to --occurrence--.
Claim 5 is objected to because “wherein said industrial furnace comprising…” appears to contain a grammatical error, thus could be changed to --wherein said industrial furnace comprises…--.
Claim 10 is objected to because “the sensed acoustic signals” appears leaking proper antecedent basis, and could be changed to --the sensed acoustic signal--.
Claim 12 is objected to because “said acoustic signals” appears leaking proper antecedent basis, and could be changed to --said acoustic signal--.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2,  5-12 and 15-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shamout et al. (US 7,266,992 B2).
Shamout teaches:
1.    A fluid leak detection system for detecting fluid leaks in an industrial assembly (Refer to fig. 2 reproduced below for an example illustration), said industrial assembly including a conduit (10) for receiving a free-surfaceless flow of fluid therealong (when the conduit 10 is filled with a process fluid for example; Col. 9, lines 50-55),
an acoustic emitter (3) operable to emit and propagate an output acoustic signal (= “a reference signal,” which is based upon knowledge of an acoustic transfer function of individual components of the conduit 10; Col. 3, lines 7-23) along at least part of said conduit (10), said output acoustic signal including one or more preselected baseline frequency components in a frequency range selected above a background noise frequency of the industrial assembly (Abstract; Col. 2, line 55 – Col. 3, line 23; Col. 5, lines 39-54; Col. 9, line 50 – Col. 10, line 10; Col. 7, lines 16-21),
an acoustic sensor (4) for receiving and sensing the emitted acoustic signal (which may have been altered by a blockage or leakage to be “an inspection signal” different than the reference signal) at a location along said conduit (10) spaced from said acoustic emitter (3), the acoustic sensor (4) operable to output data signals representative of the sensed emitted acoustic signal (= the inspection signal; Abstract; Col. 2, line 55 – Col. 3, line 23; Col. 5, lines 39-54; Col. 9, line 50 – Col. 10, line 10; Col. 7, lines 16-21),
a processor (= personal computer 9) electronically communicating with said acoustic sensor (4), the processor (9) including programme instructions (an inherent structure) operable to,
detect occurrence of one or more frequency components of the sensed emitted acoustic signal (the inspection signal) which can be associated with preselected frequency (= baseline frequency preselected above a background noise frequency) indicating specific process information (which is based 
compare whether one or more of the at least one baseline frequency components of the sensed emitted acoustic signal deviates from a respective preselected target frequency by a threshold amount (which may be an arbitrarily predetermined difference between the reference signal and the inspection signal; Abstract; Col. 2, line 55 – Col. 3, line 23; Col. 5, lines 39-54; Col. 9, line 50 – col. 10, line 10; Col. 7, lines 16-21); and
on identifying the at least one compared baseline frequency component as deviating from the preselected target frequency by the threshold amount, outputting at least one of a signal indicative of a potential fluid leak (Col. 3, lines 13-23: “displaying…”) and a control signal to effect a pre-selected safety protocol.


    PNG
    media_image1.png
    728
    777
    media_image1.png
    Greyscale


(a) 	Claim 2 appears to recite an intended use of the claimed fluid leak detection system.  Such an intended use is deemed unpatentable.  Claim 2 essentially recites features of an industrial assembly being an industrial furnace to be cooled by a cooling assembly which may leak out a coolant fluid.  However, none of those features “an industrial furnace,” “a cooling assembly,” and “a cooling fluid,” appear to be any part of part of the claimed “fluid leak detection system.”  
(b)	Claim 2 recites “the control signal comprises a furnace control signal to effect a pre-selected furnace safety protocol.”  However, claim 1 doesn’t require any control signal per se.  

5-9.    Claims 5-9 are rejected for being irrelevant.  Claims 5-9 are dependent on irrelevant claim 2.

10 (having essentially equivalent subject matters of claim 1).
A monitoring and detection system for monitoring operating parameters of a coolant-fluid cooled industrial installation, the industrial installation comprising a cooling-fluid conduit (10) receiving a flow of coolant-fluid therealong, the coolant-fluid thermally communicating with a portion of the industrial installation to be cooled (Note that the recited structures for the conduit are not parts of the claimed monitoring and detection system),
an acoustic sensor assembly (3, 4) disposed to receive and sense an acoustic signal (which may be “an inspection signal” different than a reference signal) in said coolant-fluid flow, the sensed acoustic signal (inspection signal) being in a frequency range above or below a background noise frequency range associated with the industrial installation, the acoustic sensor assembly (3, 4) operable to output data signals representative of the sensed acoustic signal (Abstract; Col. 2, line 55 – Col. 3, line 23; Col. 5, lines 39-54; Col. 9, line 50 – Col. 10, line 10; Col. 7, lines 16-21), 


11 (having essentially equivalent subject matters of claim 1).
The system as claimed in claim 10, wherein the operating parameter is selected from the group consisting of a potential interruption in the flow of coolant-fluid and a potential loss of coolant-fluid (e.g., a potential fluid leak), the system further including an acoustic emitter (3) positioned to emit said acoustic signal as an emitted output acoustic signal within said coolant-fluid flow, the emitted output acoustic signal including a preselected baseline frequency component, the preselected baseline frequency component being selected above the background noise frequency range (Abstract; Col. 2, line 55 – Col. 3, line 23; Col. 5, lines 39-54; Col. 9, line 50 – Col. 10, line 10; Col. 7, lines 16-21), and
wherein the programme instructions are operable to compare said baseline frequency component of the sensed emitted acoustic signal with the at least one predetermined target frequency (= inspection signal; Abstract; Col. 2, line 55 – Col. 3, line 23; Col. 5, lines 39-54; Col. 9, line 50 – Col. 10, line 10; Col. 7, lines 16-21); and
on identifying the compared baseline frequency component as deviating from the at least one predetermined target frequency and/or target intensity by the threshold amount, the processor generating 

12 (having essentially equivalent subject matters of claim 1).
The system as claimed in claim 11, wherein said acoustic sensor assembly (3, 4) includes an acoustic sensor (3) positioned to receive and sense said acoustic signal (altered to be the inspection signal) within said coolant-fluid flow at a location positioned at a distance from said acoustic emitter 3 (as seen at least in fig. 3).

13.    Claim 13 is rejected for failing to provide further limitation to claim 11.  The claim is also irrelevant.  
Claim 13 appears to recite an intended use of the claimed monitoring and detection system.  Such an intended use is deemed unpatentable.  Claim 13 essentially recites features of an industrial installation being an electric arc furnace to be cooled by a cooling assembly which may leak out a coolant-fluid comprising water causing the predetermined target frequency.  However, none of those features “an electric arc furnace,” “a coolant-fluid comprising water…,” etc., appear to be any part of the claimed “fluid monitoring and detection system.”  

14.    Claim 14 is rejected for being irrelevant.  Claim 14 is dependent on irrelevant claim 13.

15.    Claim 15 is rejected for failing to provide further limitation to claim 11.  The claim is also irrelevant.  
Claim 15 appears to recite an intended use of the claimed monitoring and detection system.  Such an intended use is deemed unpatentable.  Claim 15 essentially recites features of an industrial installation being a steel making furnace to be cooled by a cooling assembly which may leak out a coolant fluid comprising water causing the predetermined target frequency.  However, none of those features “a steel 

16.    Claim 16 is rejected for failing to provide further limitation to claim 10.  The claim is also irrelevant.  
Claim 16 appears to recite an intended use of the claimed monitoring and detection system.  Such an intended use is deemed unpatentable.  Claim 16 appears to recite features of an industrial installation being a steel making furnace, wherein the operating parameters are associated with background noises of the steel making furnace operating parameters.  However, such as steel making furnace doesn’t appear to be any part of the claimed “fluid monitoring and detection system.”  
Furthermore, Shamout teaches all the structures recited in claim 10.  The same structures are expected to have the same functions, including but not limited to associating the operating parameters with background noises of a steel making furnace (as claimed).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-4 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Shamout et al.
3.    Shamout teaches the detection system as claimed in claim 1, wherein said output acoustic signal (the reference signal) comprises a pulsed signal having a pulse frequency duration (Abstract; Col. 2, line 55 – Col. 3, line 23; Col. 5, lines 39-54; Col. 9, line 50 – Col. 10, line 10; Col. 7, lines 16-21: “a pulse generator”).

However, it has been held that optimization within prior art conditions or through routine experimentation is an obvious variation of a known structure, thus uninventive and unpatentable. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  As for the present case, it appears that, through routine experimentation, the pulse generator in Shamout may be adjusted to have the pulse frequency duration selected at between about 0.25 and 5 minutes, and a pulse repetition cycle of between about 1 to 5 minutes (or at any other duration and cycle), in order to best obtain detection results for a particular industrial assembly.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to adjust the pulse generator in Shamout, through routine experimentation, to have the pulse frequency duration selected at between about 0.25 and 5 minutes, and a pulse repetition cycle of between about 1 to 5 minutes (or at any other duration and cycle), in order to best obtain detection results for a particular industrial assembly.

4.    Shamout as modified teaches the detection system as claimed in claim 3, wherein said processor (9) includes memory, said preselected target frequencies being stored in said memory (Shamout Col. 5, lines 49-54), and said programme instructions further operate to perform on the sensed emitted acoustic signal at least one of signal amplification, time-series analysis, Fourier Transform, time-frequency analysis, spectral analysis, filtering theory, signal auto and cross correlation (Shamout Col. 4, lines 54-64).

17 (having essentially equivalent subject matters of claim 1).
Shamout teaches a water leak detection system for detecting a water leak in an industrial assembly, the system comprises all the recited structures except for the following features:
a water coolant leak in a cooling panel of an electric arc furnace (EAF);  

an acoustic emitter operable to emit an output acoustic signal into said coolant flow at a first location along said conduit, said output acoustic signal including a preselected baseline frequency component in a frequency range selected at between greater than about 10 kHz to about 100 kHz, and preferably between about 40 kHz to 75 kHz.

However, similar to discussions above in claims 2, 13 and 15, the above features appear to entail an intended use of the claimed water leak detection system.  Such an intended use is deemed unpatentable.
Furthermore, Shamout system appears capable of being used for a water leak detection of an EAF (or of any industrial systems).  Shamout system also appears to be adjustable to emit an output acoustic signal into said coolant flow at a first location along said conduit, said output acoustic signal including a preselected baseline frequency component in a frequency range selected at between greater than about 10 kHz to about 100 kHz, and preferably between about 40 kHz to 75 kHz (or any other frequencies), in order to best obtain detection results for a particular industrial assembly (including but not limited to an EAF).  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to provide those features, in order to best obtain detection results for a particular industrial assembly.

18 (having essentially equivalent subject matter of claim 3).
Shamout teaches the detection system as claimed in claim 17, wherein said output acoustic signal comprises a pulsed signal having a pulse frequency duration selected at between about 0.25 and 5 minutes, preferably 1 to 3 minutes, and a pulse repetition cycle of between about 1 to 5 minutes (See discussion above in claim 3).

19 (having essentially equivalent subject matter of claim 4).


Allowable Subject Matter
Claims 20-22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The following is a statement for indication of an allowable subject matter:
With respect to claim 20, prior art of record doesn’t teach, suggest, or render obvious the total combination of the recited structures, including the following allowable subject matter:   “wherein said cooling-fluid conduit comprises a serpentinely extending conduit portion, having an upstream inlet end portion and a downstream outlet end portion, said coolant flow comprising a substantially free-surfaceless water flow wherein the first location being spaced towards said inlet end portion, and the second location being spaced towards said outlet end portion.”
(Claims 21-22 are dependent on claim 20.)

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nguyen (Wyn) Q. Ha whose telephone number is (571)272-2863.  The examiner can normally be reached on Monday - Friday 7 am - 4 pm (Pacific Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Nguyen Q. Ha/Primary Examiner, Art Unit 2853
May 3, 2021